Citation Nr: 0428746	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.


REMAND

Of record is an April 1991 letter from the Social Security 
Administration (SSA) Office of Disability addressed to the 
veteran referencing withholding her regular disability 
benefits payments between October 1990 and March 1991.  It 
also indicates that normal payments would resume in May 1991.  
Additionally, during a January 1997 VA examination, the 
veteran reported having not worked for about 7 years and 
indicated that she had been on Social Security because of her 
asthma.  

In November 2002, the RO asked the veteran if she was in 
receipt of SSA benefits, to which her reply was no.  However, 
although the veteran may not currently be receiving 
disability benefits from the SSA, the records regarding the 
earlier grant of disability benefits must be associated with 
the claims file.  Specifically, the U.S. Court of Appeals for 
Veterans Claims has held that, where VA has notice that the 
veteran has received disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), emphasizes the need for VA to obtain records from 
other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Under the circumstances presented here, 
the RO should request any SSA medical records for the veteran 
dating from approximately January 1990 forward. 

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [her] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b) (2004).

2.  The RO should contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the veteran's 
claim for SSA disability benefits for asthma 
around January 1990.  Any attempts to obtain 
records, which are ultimately unsuccessful, 
should be documented in the claims folder.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and her representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but she may submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




